Citation Nr: 9902236	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-32 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran, who had active service 
from April 1944 to November 1945, appealed that decision to 
the Board.

The issue of entitlement to service connection for bilateral 
hearing loss is discussed in the REMAND section of this 
decision following the ORDER below.


FINDINGS OF FACT

1.  A November 1945 rating decision found that the veteran 
did not have hearing loss that was related to his active 
service.  The veteran did not file a timely notice of 
disagreement with that decision. 

2.  A July 1997 rating decision declined to reopen a 
previously denied claim for service connection for bilateral 
hearing loss.

3.  Subsequent to the November 1945 rating decision, evidence 
has been submitted that would tend to indicate that the 
veteran has bilateral hearing loss that is the result of his 
active service.











CONCLUSIONS OF LAW

1.  The RO's November 1945 rating denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. §§ 1110, 
7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998).

2.  The evidence received since November 1945 is new and 
material; thus, the requirements to reopen the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veterans active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).

The veteran was denied service connection for hearing loss in 
a November 1945 rating decision, which found that hearing 
difficulty, as then claimed, was not shown by the evidence of 
record.  That rating decision also granted service connection 
for psoriasis, considered 10 percent disabling.  The veteran 
was notified of that rating decision, as well as appellate 
rights, in correspondence that same month.  The veteran did 
not seek appellate review of the November 1945 rating 
decision, and such became final one year after he was 
notified of the adverse decision.  See 38 U.S.C.A. 
§ 7105(b)(1)(c).

In June 1997, the veteran filed his current claim to reopen.  
In order to reopen a claim, the evidence submitted must be 
both new and material.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  New and material evidence means evidence 
not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Evans v. Brown, 9 Vet. 
App. 273, 282-84 (1996), the United States Court of Veterans 
Appeals (Court) summarized the analysis in determining 
whether evidence is new and material.  The VA must first 
determine whether the newly presented evidence is "new," that 
is, not of record at the time of the last final disallowance 
of the claim and not merely cumulative of other evidence that 
was then of record.  If new, the evidence must be "probative" 
of the issues at hand.  Id.  When it is determined that new 
and material evidence has been submitted, the VA must reopen 
a previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-287 (1993).

The Federal Circuit held in Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996) that under 38 U.S.C.A. § 1154(b), a combat 
veterans assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances 
of such service.  In addition, subsequent to that decision, 
the Court held that notwithstanding the Collette decision, a 
veteran still had to provide the required nexus between the 
in-service incurrence of an event and a current disability.  
Libertine v. Brown, 9 Vet. App. 521 (1996).  That holding has 
consistently been upheld, most recently in Wade v. West, 11 
Vet. App. 302 (1998).

The central rational behind the November 1945 rating decision 
was that the veteran did not have hearing loss that was a 
result of his active service.  Evidence then of record 
included service medical records, which did not reflect 
hearing loss.  Relevant evidence acquired since that decision 
includes an April 1950 VA treatment record reflecting 
complaints of hearing loss.  In addition, a June 1976 private 
treatment record from the Head and Neck Group of Kansas City, 
Missouri noted that the veteran had bilateral sensorineural 
high frequency hearing loss that was probably related to 
World War II service.  Parenthetically, the veterans 
enlisted record and report of separation noted participation 
in two European battles, and that the veteran was a combat 
infantryman.

The veteran was provided a hearing before an RO hearing 
officer in June 1998.  The veteran informed the hearing 
officer that he was in combat and exposed to acoustic trauma.  
He further stated that the military never provided him with a 
hearing test.

The Board finds that the above evidence is sufficient to 
reopen the veterans claim.  In this regard, the basis 
underlying the November 1945 rating decision was that the 
veteran did not have hearing loss related to service.  The 
Board notes that the veteran did have complaints of hearing 
difficulties in 1950, and that in June 1976, a private 
audiologist related some form of hearing loss to the 
veterans combat experiences.  The Board finds that exposure 
to acoustic trauma is consistent with the time, place and 
circumstance of the veterans combat service.  Thus, because 
a possible nexus between some hearing loss and the veterans 
service has been established, the Board finds that the 
evidence is new and probative of the issue at hand.

However, the June 1976 private audiologists report is not 
adequate for VA rating purposes, and thus, the issue of 
entitlement to service connection is discussed in the REMAND 
below.


ORDER

New and material evidence has been submitted to reopen the 
veterans claim for service connection for bilateral hearing 
loss, and to this extent, the appeal is granted.


REMAND

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

A review of the evidence does not reflect that the June 1976 
audiologists report from the Head and Neck Group is adequate 
to assess whether the veterans current level of hearing loss 
rises to the level considered a disability for VA 
compensation purposes.  Thus, the Board finds that further 
information, in the form of a VA audiological examination, is 
required before a fully informed decision can be made.  Thus, 
this claim is REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
audiological examination to assess the 
current severity of the veterans hearing 
loss.  Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished, and the 
complete findings should be set forth in 
a report consistent with the requirements 
of 38 C.F.R. § 3.385.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), the claims file must be 
made available to the examiner for 
review.  The examiner should render an 
opinion as to whether any hearing loss 
observed is as likely as not 
etiologically related to the veterans 
military service; a complete rationale 
should be given for the opinion offered.  

2.  When the development requested has 
been completed, the claim should again be 
readjudicated by the RO on the basis of 
the additional evidence.  If service 
connection for bilateral hearing loss is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.




The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to be considered in connection with his appeal.  No action is 
required until he is notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
